DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the preliminary amendment filed on 12/9/2019. As directed by the amendment: claim 1 has been amended and new claims 2-20 have been added.  Thus, claims 1-20 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shoulder strap (claims 2 and 11); “chest harness” (claims 4 and 13)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compression member operative to apply a compression”; “a lifting member operative to pull” and “a cyclic member configured to actuate the compression element...and configured to actuate the lifting member” in claim 1; and “using a compression member, applying a compression”, “using a lifting member, pulling on” and “using a cyclical member, actuating the compression element…and actuating the lifting member” in claim 10
This application also includes one or more claim limitations that uses the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the term “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for applying a compression”; “means for pulling” and “means for actuating the compression...and actuating the pulling” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure of “compression member” and “means for applying a compression” includes abdominal pad or strap(s) (see [0067] and [0080] in the specification of the published application). 
The corresponding structure of “lifting  member” and “means for pulling” includes:  a rigid coupling 201, a mastoid process harness 106, a shoulder harness 111 (see [0072] in the specification of the published application), a shoulder strap (see [0127] in the specification of the published application), a chest harness, a forehead hardness (see [0133] in the specification of the published application) and  a vacuum element 115 (see [0080] in the specification of the published application)
The corresponding structure of “cyclical member” includes an actuator comprising a multi-action cam (see [0120]-[0121] in the specification of the published application) (see [0072] in the specification of the published application) (see [0072] in the specification of the published application) (see [0072] in the specification of the published application) (see [0072] in the specification of the published application)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities: “direction, toward a skull, of the subject” is recommended to be replaced with - direction toward a skull of the subject-;  “a subject” (line 9) is recommended to be replaced with -the subject-; “a respiration cycle” (line 10) is recommended to be replaced with -the respiration cycle-
Claim 2 is objected to because of the following informalities: “a shoulder or clavicle” is recommended to be replaced with -a shoulder or a clavicle of the subject-
Claims 4-6 and 13-14 are objected to because of the following informalities: “a superior direction” is recommended to be replaced with -the superior direction-
Claims 8 and 17 are objected to because of the following informalities: “a subject” is recommended to be replaced with -the subject-
Claim 10 is objected to because of the following informalities: “direction, toward a skull, of the subject” is recommended to be replaced with - direction toward a skull of the subject-;  “a subject” (line 8 on p. 5) is recommended to be replaced with -the subject-; “a respiration cycle” (line 9 on p. 5) is recommended to be replaced with -the respiration cycle-
Claims 12-15 are objected to because of the following informalities: “method of claim 1” is recommended to be replaced with -method of claim 10-
Claim 17 is objected to because of the following informalities: “apparatus of claim 1” is recommended to be replaced with -method of claim 10-
Claim 18 is objected to because of the following informalities: “apparatus of claim 17” is recommended to be replaced with -method of claim 17-
Claim 19 is objected to because of the following informalities: “direction, toward a skull, of the subject” is recommended to be replaced with -direction toward a skull of the subject-;  “a subject” (line 1 on p. 7) is recommended to be replaced with -the subject-; “a respiration cycle” (line 1 on p. 7) is recommended to be replaced with -the respiration cycle-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter: “the cam rotatable to provide a variable radius periphery first action during cam rotation and a variable height path second action during cam rotation, one of the first and second actions actuating or driving the lifting member during the inhalation portion of the respiration cycle and the other of the first and second actions actuating or driving the compression member during the exhalation portion of the respiration cycle.” (claims 6 and 15); “coordination between lifting during inhalation and compression during exhalation is coordinated by the arrangement of the first action of the multi-action cam with respect to the second action of the multi-action cam” (claims 7 and 16);  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support found in the specification to teach “the cam rotatable to provide a variable radius periphery first action during cam rotation and a variable height path second action during cam rotation” as claimed in claims 6 and 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the subject” (line 3), “the respiration cycle” (line 4); and “the compression element” (line 12) each lacks antecedent basis
Regarding claims 6 and 15, “cam rotation” (line 4) is unclear as to whether it is the same or different from “cam rotation” recited earlier on line 3 in the claim
Regarding claims 7 and 16, “inhalation” is unclear as to whether it is the same or different from “the inhalation portion” recited early in the claims 6 and 15; “exhalation” is unclear as to whether it is the same or different from “exhalation” already recited early on line 3 in the claim  1 and is unclear as to whether it is the same or different from “the exhalation portion” recited early in the claims 6 and 15; and “the arrangement” lacks antecedent basis
Regarding claims 8 and 17, the phrase “with respect to a subject with respect to which” is unclear as to what element that the limitation “which” refers to ? The limitation “inhalation” is unclear as to whether it is the same or different from “the inhalation portion” recited early in the claim  1; and the limitation “exhalation” is unclear as to whether it is the same or different from “exhalation” already recited early on line 3 in the claim  1 and is unclear as to whether it is the same or different from “an exhalation portion” recited early on line 4 in the claim  1
Regarding claim 10, “the subject” (line 2 on p. 5), “the respiration cycle” (line 3 on p. 5); and “the compression element” (line 10 on p. 5) each lacks antecedent basis
Regarding claim 19, “the subject” (line 3 on p. 6) and  “the respiration cycle” (line 4 on p. 6) each lacks antecedent basis. 
Claim limitation “means for actuating the compression … and actuating the pulling” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There appears that the specification only provides corresponding structure for  a means for actuating a means for applying compression and actuating a means for pulling on the body part (see corresponding structure of “cyclical member as discussed in Claim Interpretation above). As best understood, the claim limitation is recommended to be replaced with - a means for actuating the means for applying compression and actuating the means for pulling on the body part-
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims are also rejected based on dependency upon a rejected claim.
Allowable Subject Matter
Claims 1, 10 and 19 (interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5, 8-9, 11-14, 17-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Brunt ‘709 discloses a mechanical chest oscillating apparatus. Macchi ‘407 teaches a negative pressure respirator. Glascock ‘550 teaches a respiratory apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785